Is when you kick cases back to DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-14 and 24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Loh et al. (US PUB 2019/0072589), hereinafter Loh.

With respect to claim 1, Loh discloses a test circuit for testing a monitoring circuit (See claim 13 of Loh), the test circuit comprising: a ramp generator (See claim 13 of Loh) configured to generate a ramp signal in response to an activated first control signal (See claim 13 of Loh); a counter configured to count pulses of a clock signal in response to the activated first control signal (See paragraph [0024] of Loh); at least one register (See paragraph [0024] of Loh) configured to store an output value of the counter based on change in an output signal generated by the monitoring circuit in response to the ramp signal (See paragraph [0024] of Loh); and a controller configured to generate the first control signal (See paragraph [0039] of Loh), wherein the monitoring circuit is set to a test mode in response to an activated first control signal (See paragraph [0017] of Loh), and the controller is further configured to verify operation of the monitoring circuit based on a ratio of at least one value stored in the at least one register (See paragraph [0029] of Loh), wherein the at least one value is obtained during the test mode (See paragraph [0017] of Loh).
With respect to claim 2, Loh discloses the test circuit of claim 1, wherein the ramp generator comprises a capacitor and a current source and is configured to generate the ramp signal by charging or discharging the capacitor with a current generated by the current source (See paragraph [0018] of Loh).
With respect to claim 3, Loh discloses the test circuit of claim 1, further comprising: a reference register configured to store the output value of the counter at a time at which the first control signal is inactivated, wherein the controller is further configured to verify operation of the monitoring circuit based on the ratio of a value stored in the reference register and the at least one value stored in the at least one register (See paragraph [0032] and [0033] in view of paragraph [0020] of Loh).
With respect to claim 4, Loh discloses the test circuit of claim 1, wherein the controller is configured to inactivate the activated first control signal when the output value of the counter exceeds a reference value (See paragraph [0020] of Loh).
With respect to claim 5, Loh discloses the test circuit of claim 4, wherein the controller is configured to verify operation of the monitoring circuit based on a ratio of the reference value to the at least one value stored in the at least one register (See paragraph [0020] of Loh).
With respect to claim 6, Loh discloses the test circuit of claim 1, wherein the controller is further configured to generate a second control signal, and the ramp generator is configured to adjust a slope of the ramp signal based on the second control signal (See paragraph [0024] of Loh).
With respect to claim 7, Loh discloses the test circuit of claim 6, wherein the controller is further configured to generate the second control signal for decreasing the slope of the ramp signal during a candidate period including a time at which the change in the output signal is expected (See paragraph [0060] of Loh).
With respect to claim 8, Loh discloses the test circuit of claim 6, wherein the controller is further configured to obtain allowable time information for testing of the monitoring circuit, and generate the second control signal based on the allowable time information (See paragraph [0017] of Loh).
With respect to claim 9, Loh discloses the test circuit of claim 1, wherein the controller is further configured to generate a third control signal, and the test circuit further comprises a clock generator configured to generate the clock signal having a variable frequency based on a third control signal (See paragraph [0034] of Loh).
With respect to claim 10, Loh discloses the test circuit of claim 9, wherein the controller is further configured to generate the third control signal for increasing the frequency of the clock signal during a candidate period including a time at which the change in the output signal is expected (See paragraph [0024] of Loh).
With respect to claim 11, Loh discloses the test circuit of claim 9, wherein the controller is further configured to obtain resolution information for testing of the monitoring circuit, and generate the third control signal based on the resolution information (See paragraph [0060] of Loh).
With respect to claim 12, Loh discloses the test circuit of claim 1, wherein the controller is further configured to determine whether operation of the monitoring circuit is successful when the ratio falls within a reference range (See paragraph [0017] of Loh).
With respect to claim 13, Loh discloses the test circuit of claim 12, wherein the controller is further configured to update the reference range (See paragraph [0034] of Loh).
With respect to claim 14, Loh discloses the test circuit of claim 1, wherein the change in the output signal occurs when the ramp signal crosses a lower limit or an upper limit during the test mode, and the ramp generator is configured to generate the ramp signal crossing both the lower limit and the upper limit during a period in which the first control signal is activated (See paragraph [0024] of Loh).
With respect to claim 24, Loh discloses a method of testing a monitoring circuit, the method comprising: generating a ramp signal (See claim 13 of Loh); counting pulses of a clock signal while the ramp signal is generated (See paragraph [0024] of Loh); storing a first count value based on a first period determined by a change in an output signal of the monitoring circuit (See paragraph [0024] of Loh); and verifying the monitoring circuit based on a ratio of the first count value (See paragraph [0029] of Loh) and a second count value based on a second period determined by the generating of the ramp signal (See paragraph [0019] of Loh).
Allowable Subject Matter
Claims 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 15, the prior art of record neither shows nor suggests the combination of structural elements wherein the at least one register comprises: a first register configured to store a first value output by the counter when a change in the output signal occurs is relation to the lower limit; and a second register configured to store a second value output by the counter when a change in the output signal occurs in relation to the upper limit, and the controller is further configured to determine that operation of the monitoring circuit is successful when a first ratio corresponding to the first value stored in the first register falls within a first reference range, and a second ratio corresponding to the second value stored in the second register falls within a second reference range.
With respect to claim 16, the prior art of record neither shows nor suggests the combination of structural elements wherein the change in the output signal occurs when the ramp signal crosses a short circuit level lower than the lower limit during the test mode, and the ramp generator is configured to generate the ramp signal further crossing the short circuit level during a period in which the first control signal is activated.
Claim 17 depends from objected to claim 16 and is therefore also objected to.
Claims 18 and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 18, the prior art of record neither shows nor suggests the combination of structural elements comprising a main circuit configured to perform at least one function and generate an object signal; a monitoring circuit configured to monitor the object signal during a normal mode and monitor a ramp signal during a test mode; and a test circuit configured as a built-in, self-test for the monitoring circuit, and further configured to generate the ramp signal and test the monitoring circuit based on a ratio between a first period during which the ramp signal is generated, and a second period determined by a change in an output signal of the monitoring circuit in response to the ramp signal.
Claim 20 depends from allowed claim 18 and are therefore also allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PUB 2014/0084884 discloses LC switching regulators.
US PUB 2011/0279723 discloses a signal processing circuit, solid-state imaging device, and 
camera system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMILADE S RHODES-VIVOUR/               Examiner, Art Unit 2858                                                                                                                                                                                         
/JERMELE M HOLLINGTON/               Primary Examiner, Art Unit 2858